     Case 2:19-cr-00313-SVW Document 32 Filed 07/08/19 Page 1 of 6 Page ID #:116



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 19-313-SVW

14             Plaintiff,                    PROTECTIVE ORDER FOR DISCOVERY

15                   v.

16   MARK STEVEN DOMINGO,

17             Defendant.

18

19        The Court has read and considered the stipulation filed by the
20   parties on July 3, 2019, requesting entry of a protective order
21   pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure,
22   which is incorporated by reference.       For good cause shown, IT IS
23   HEREBY ORDERED THAT:
24        1.    The government may provide to defendant’s counsel a copy of
25   any Protective Order Material under the following terms and
26   conditions:
27              a.    The government will provide to the Defense Team, as
28   defined below in paragraph 1(f), Protective Order Material(s),
     Case 2:19-cr-00313-SVW Document 32 Filed 07/08/19 Page 2 of 6 Page ID #:117



 1   redacted if and as appropriate.       The government will label the

 2   Protective Order Material(s) as being subject to a protective order.

 3                b.   The Defense Team is permitted to make copies of the

 4   Protective Order Material(s) as necessary for the preparation of the

 5   defense and for litigation of matters that arise therefrom.           The

 6   Defense Team shall return all copies of the Protective Order

 7   Material(s) to the government, certify that such materials have been

 8   destroyed, or certify that such materials are being kept pursuant to

 9   the Business and Professions Code and the Rules of Professional

10   Conduct, at the conclusion of this case and any appeal or post-

11   conviction collateral attack on any conviction or sentence arising

12   therefrom.    The Defense Team shall ensure that defendant does not

13   retain any Protective Order Material(s) or copies thereof after the

14   conclusion of this case and any appeal or post-conviction collateral

15   attack on any conviction or sentence arising therefrom.

16                c.   The Defense Team shall maintain all Protective Order

17   Material(s), including any copies, in accordance with this Order.

18                d.   The Protective Order Material(s) (whether in physical

19   or electronic form) shall be securely stored at all times by the

20   Defense Team, except while being actively utilized as provided for in

21   this Order.

22                e.   A copy of this Order shall be kept with the Protective

23   Order Material(s) at all times.

24                f.   The Protective Order Material(s) and its contents

25   shall not be disseminated1 to the media or posted to the Internet,

26

27        1  “Disseminated” means to directly or indirectly provide, show,
     or describe to another (or others) either a particular piece of
28   discovery or quotations, excerpts, or summaries derived therefrom.
     It includes both physical and virtual sharing of the documents.
                                        2
     Case 2:19-cr-00313-SVW Document 32 Filed 07/08/19 Page 3 of 6 Page ID #:118



 1   nor shall the information within Protective Order Material(s) be

 2   disclosed in any way to any media source or Internet forum, nor shall

 3   the Protective Order Material(s) and its contents be disseminated to

 4   any persons, organizations, or other entities, other than the

 5   following who must be assisting in the preparation of the defense in

 6   this case in order to gain access to any Protective Order

 7   Material(s):     (i) defendant (under the conditions set forth below);

 8   (ii) defendant’s counsel of record and supporting members of the

 9   defendant’s defense legal team (paralegals, investigators,

10   translators, litigation support personnel, and secretarial staff);

11   and (iii) experts and consultants retained to assist in the

12   preparation of the defense (collectively, the “Defense Team”).

13               g.    Counsel for defendant shall ensure that any person to

14   whom Protective Order Material(s) have been made available has read

15   the terms of the requested order and agreed to act in accordance with

16   the requested order.

17               h.    The Defense Team may show Protective Order Material(s)

18   to third-party witnesses for the sole purpose of preparation of the

19   defense, but may not provide or otherwise disseminate to third-party

20   witnesses copies of Protective Order Material(s).

21               i.    Defendant may review Protective Order Material(s) in

22   this case only in the presence of a member of the Defense Team, and

23   defendant’s counsel of record shall ensure that defendant is never

24   left alone with any Protective Order Material(s).          Defendant may see

25   and review Protective Order Material(s) in the presence of a member

26   of the Defense Team, but defendant may not copy, keep, maintain, or

27   otherwise possess any Protective Order Material(s) in this case at

28   any time.   Defendant must return any Protective Order Material(s) to

                                            3
     Case 2:19-cr-00313-SVW Document 32 Filed 07/08/19 Page 4 of 6 Page ID #:119



 1   the Defense Team at the conclusion of any meeting at which defendant

 2   is permitted to view the Protective Order Material(s).          Defendant may

 3   not take any Protective Order Material(s) out of the room in which

 4   defendant is meeting with the Defense Team.         Defendant may not write

 5   down or memorialize any Protective Order Material(s).          At the

 6   conclusion of any meeting with defendant, the member of the Defense

 7   Team present shall take with him or her the Protective Order

 8   Material(s).    At no time, under no circumstance, will any Protective

 9   Order Material(s) be left in the possession, custody, or control of

10   the   defendant, whether the defendant is incarcerated or not.

11         2.     The Protective Order Material(s), including any copies, may

12   not be used, introduced, or otherwise relied upon, in any proceeding

13   by any person, except by the prosecution team at its discretion or by

14   defendant’s counsel of record in this case in hearings and

15   proceedings in United States v. Mark Steven Domingo, CR 19-313-SVW

16   (Central District of California) and any appeal or any post-

17   conviction collateral attack on any conviction or sentence arising

18   therefrom.

19         3.     The Defense Team shall return all Protective Order

20   Material(s), including all copies, to the United States Attorney’s

21   Office (“USAO”) for the Central District of California, certify that

22   such materials have been destroyed, or certify that such materials

23   are being kept pursuant to the Business and Professions Code and the

24   Rules of Professional Conduct, at the conclusion of this case and any

25   appeal or post-conviction collateral attack on any conviction or

26   sentence arising therefrom.

27         4.     Should defendant change attorneys at any time before the

28   Protective Order Material(s) and all copies are returned to the USAO,

                                            4
     Case 2:19-cr-00313-SVW Document 32 Filed 07/08/19 Page 5 of 6 Page ID #:120



 1   his former counsel will not provide the Protective Order Material(s),

 2   including any copies, or disclose the contents of any Protective

 3   Order Material(s) to any subsequent counsel unless subsequent counsel

 4   for the defendant in this matter has agreed to in writing, or has

 5   been ordered by the Court to, be bound by this protective order.              If

 6   subsequent counsel’s consent to this Order cannot be obtained,

 7   defendant’s former counsel will not provide any Protective Order

 8   Material(s) to subsequent counsel.

 9        5.    Any papers to be filed with the Court on behalf of the

10   defendant that include Protective Order Material(s) or refer to the

11   contents of Protective Order Material(s) shall be filed under seal

12   unless the defendant obtains a) written agreement from the government

13   assenting to public filing, or b) an order of the Court.           Any papers

14   to be filed with the Court by the government that include Protective

15   Order Material(s) or refer to the contents of Protective Order

16   Material(s) may be filed under seal in the government’s discretion.

17        6.    Any papers to be filed with the Court in response to papers

18   filed in conformity with the preceding paragraph shall also be filed

19   under seal absent the written agreement of the opposing party or an

20   order of the Court.

21        7.    Nothing in this Order will be construed so as to limit or

22   restrict the government’s discovery obligations pursuant to Rule 16

23   of the Federal Rules of Criminal Procedure and Brady v. Maryland, 373

24   U.S. 83 (1963), or any other provision of law.

25        8.    Nothing in this order shall be construed: (1) as a waiver

26   by the defendant to seek additional discovery beyond that provided by

27   the government; or (2) as a waiver of the defendant’s right to seek

28   an unredacted version of any Protective Order Material(s); or (3) as

                                            5
     Case 2:19-cr-00313-SVW Document 32 Filed 07/08/19 Page 6 of 6 Page ID #:121



 1   a waiver of the defendant’s right to challenge whether a specific

 2   document should be subject to this protective order.          Nothing in this

 3   order shall be construed as limiting the government’s ability to

 4   object to those requests.      In addition, the parties reserve the right

 5   to seek future modifications of this protective order.

 6

 7   DATED:July 8, 2019

 8
                                             THE HONORABLE STEPHEN V. WILSON
 9                                           UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6
